People v Thomas (2017 NY Slip Op 08542)





People v Thomas


2017 NY Slip Op 08542


Decided on December 6, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 6, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
CHERYL E. CHAMBERS
JEFFREY A. COHEN
SHERI S. ROMAN
SYLVIA O. HINDS-RADIX, JJ.


2016-01739
2016-02312

[*1]The People of the State of New York, respondent, 
vMatthew Thomas, appellant. (S.C.I. Nos. 305/14, 259/15)


Thomas N. N. Angell, Poughkeepsie, NY (Steven Levine of counsel), for appellant.
William V. Grady, District Attorney, Poughkeepsie, NY (Bridget Rahilly Steller of counsel), for respondent.

DECISION & ORDER
Appeals by the defendant, as limited by his motion, from two sentences of the County Court, Dutchess County (Forman, J.), both imposed January 19, 2016, upon his pleas of guilty, on the ground that the sentences were excessive.
ORDERED that the sentences are affirmed.
The sentences imposed were not excessive (see People v Suitte , 90 AD2d 80).
ENG, P.J., CHAMBERS, COHEN, ROMAN and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court